                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CUSTOM ALUMINUM                              )
PRODUCTS INC.,                               )
                                             )
       Plaintiff,                            )
                                             )      1:17 C 5785
               v.                            )      Hon. Marvin E. Aspen
                                             )
AMERISURE INSURANCE CO.                      )
                                             )
       Defendant.                            )

                         MEMORANDUM OPINION AND ORDER

MARVIN E. ASPEN, District Judge:

       This dispute concerns whether an insured party’s claim exceeds the applicable deductible.

Defendant Amerisure Insurance Co. (“Amerisure”) insured Plaintiff Custom Aluminum Products

Inc. (“Custom”). In 2016, Custom experienced an equipment breakdown with one of its

aluminum extruders, causing Custom to incur extra expenses as it shifted production to other

facilities. Custom filed a claim for its extra expenses with Amerisure. Although the parties

agree that the insurance policy covered extra expenses, Amerisure paid nothing on the claim

after finding that Custom’s extra expenses were within the deductible as defined by a formula in

the insurance contract. Custom contends that it is owed payment either because the deductible

formula sums to zero, or because Amerisure otherwise calculated the deductible improperly.

The parties have filed cross-motions for summary judgment on Count I of Custom’s complaint,

alleging breach of contract. 1 (Custom’s Mot. for Summ. J. (Dkt. No. 16); Amerisure’s Cross-

Mot. for Summ. J. (Dkt. No. 22.)) For the reasons set forth below, we grant in part and deny in


1
 Count II, alleging bad faith denial, is not before us on these motions. (See Compl.
(Dkt. No. 1–1) at PageID #:12–13.)
part Custom’s motion for summary judgment and deny Amerisure’s cross-motion for summary

judgment.

                                       BACKGROUND 2

       Custom is a company based in Illinois that specializes in all steps of aluminum

production, from extrusion to painting, fabrication, and assembly. (Custom’s Rule 56.1

Statement of Material Facts (“Custom SOF”) (Dkt. No. 16–2) ¶¶ 1, 5.) Custom purchased

commercial property insurance from Amerisure under policy number CPP 2012919130015

(“Policy”) for policy period September 1, 2015 through September 1, 2016. (Id. ¶ 8; Policy at

PageID #:15.) The Policy provided coverage for extra expenses incurred after equipment

breakdowns. (Custom SOF ¶ 10; Policy at PageID #:26.)

       In March 2016, one of Custom’s aluminum extruders, known as Press 4, began to break

down. 3 (Custom SOF ¶ 18; Amerisure’s Rule 56.1 Statement of Material Facts

(“Amerisure SOF”) (Dkt. No. 21) ¶ 71.) Press 4 is located at 620 Division Street, South Elgin,

Illinois, and is the only extruder in that building. 4 (Custom SOF ¶ 38.) To keep production on



2
 Unless otherwise noted, the facts described herein are undisputed and culled from the parties’
Local Rule 56.1 statements of fact, (Dkt. Nos. 16–2, 21), the insurance policy at issue, (Policy
(Dkt. No. 1–1) at PageID #:15–119), a declaration of Custom’s Controller, John Schuman,
(Schuman Decl. (Dkt. No. 16–3)), and Schuman’s July 10, 2018 deposition. (Schuman Dep.
(Dkt. No. 21–1).)
3
  Schuman explained that extrusion involves heating an aluminum log, or “billet,” to about 900
degrees so that it becomes pliable. (Schuman Dep. at 11.) The heated metal is then placed in an
extrusion press, which has a die in the shape of the profile of the product they want to make.
(Id.) The press then pushes the metal through the die to form a lineal extrusion. (Id.) Common
products include parts for hospital carts, doors, windows, or lighting fixtures. (Id.)
4
  Custom’s statements of fact and Schuman’s declaration both refer to an extruder location at
Elgin, Illinois. (Custom SOF ¶ 38; Schuman Decl. ¶ 10.) However, Schuman’s deposition and
the exhibits therein refer only to Custom locations in South Elgin, Illinois. (Schuman Dep. at 21
(noting all of Custom’s extruders in 2015 were in South Elgin); Dkt. No. 21–2 at 1 (showing
Custom’s two locations as either South Elgin, Illinois or Genoa, Illinois).) Moreover, all
locations specified in the Policy refer exclusively to South Elgin, including the only mentions of
                                                  2
schedule and to avoid losing income, Custom slowed down Press 4 and shifted production to

other extruders, incurring $211,534.00 in extra expenses. (Id. ¶¶ 19, 25; Schuman Dep.

at 43–45.) All of Custom’s other extruders operated without incident throughout this time

period. (Custom SOF ¶ 39.)

       The Policy does not have a specific dollar deductible for extra expense coverage.

(Id. ¶ 15.) Instead, the Policy provides a formula to determine the deductible. (Id. ¶ 16.) The

Policy specifies that Amerisure will “pay only that part of [Custom’s] loss over the deductible

amount stated on the ‘schedule of coverages’ in any one occurrence.” 5 (Id. ¶ 13.) The Policy’s

“Schedule of Coverages” provides in part:

       EQUIPMENT BREAKDOWN
       –    Deductible – Property Damage                             $ SEE BELOW
       –    Deductible – Business Income and Extra                     ___________ days
            Expense # of days Average Daily Value (ADV)

(Policy at PageID #:26.) Below on the same page, the Policy provides the following:

       OPTIONAL COVERAGES AND ENDORSEMENTS
       MECHANICAL, ELECTRICAL OR PRESSURE SYSTEMS BREAKDOWN
       DEDUCTIBLE SCHEUDLE: PROPERTY DAMAGE: $10,000 – EXCEPT $50,000
       FOR EXTRUDERS, THEIR DRIVING PUMPS, MOTORS AND VESSELS.

       BUSINESS INCOME AND EXTRA EXPENSE: 2X ADV – EXCEPT 3X ADV FOR
       EXTRUDERS, THEIR DRIVING PUMPS, MOTORS AND VESSELS

(Id.; Custom SOF ¶ 16.) The parties agree that the deductible for extra expenses related to an

extruder breakdown is “3X ADV.” (Custom SOF ¶ 16; Amerisure SOF ¶ 16.) That is, the


“620 Division Street.” (E.g., Policy at PageID #:27, 113.) The evidence in the record thus
indicates that the extruder at issue is located at 620 Division Street, South Elgin, Illinois.
5
  The Policy has another provision that appears to supersede the deductible provision as quoted
by the parties, but neither party disputes that Custom is responsible for covered costs up to the
applicable deductible and that Amerisure will pay any amounts exceeding the deductible.
(See Custom SOF ¶¶ 13–16.) The superseding deductible definition reads, in part: “For the
locations described on this schedule, ‘we’ pay only that part of ‘your’ loss over the deductible
amount indicated for the described location, in any one occurrence.” (Policy at PageID #:59.)

                                                 3
formula is “ADV,” which stands for the “Average Daily Value (ADV),” multiplied by three. 6

(Custom SOF ¶¶ 16, 17, 30; Amerisure SOF ¶ 16.) The Policy’s “Definitions” section defines

“Average Daily Value (ADV)” as follows:

       Average Daily Value (ADV) means the loss of income for all locations, affected by the
       “Equipment Breakdown,” that would have been earned had no “Equipment Breakdown”
       occurred during the interruption of business, divided by the number of working days, in
       that period.

       The number of days indicated in the “Equipment Breakdown” section of the
       COMMAND® Schedule of Coverages Commercial Output Program will be multiplied
       by the ADV as determined above. The result will be used as the Business Income or
       Extra Expense dollar deductible.

       The ADV applies to all locations included in the valuation of the loss.

       Example:

               Business is interrupted partially or completely for 10 days. If there had been no
               “Equipment Breakdown”, the total location income for those 10 days would have
               been $5,000.

               The Income Protection Deductible is 3 X the ADV

               $5,000 divided by 10 days = $500 ADV

               3 X $500 = $1,500 Loss of Income Protection Deductible

(Custom SOF ¶ 17; Policy at PageID #:64.)

       Custom claimed $211,534.00 in extra expenses it incurred because of the broken Press 4.

(Custom SOF ¶ 25.) Amerisure processed the claim by turning to the formula provided in the

Policy to calculate the extra expense deductible. (Id. ¶ 30.) The first step required Amerisure to

determine the ADV, which by the terms of the first sentence of the ADV definition can be


6
  The parties also agree that the deductible for extruder property damage has a specific dollar
value of $50,000. (Custom SOF ¶¶ 14, 16; Amerisure SOF ¶ 16.) Custom filed a separate claim
for $96,166.51 for the damage to Press 4, and in turn Amerisure paid Custom $46,166.51
(subtracting the $50,000 extruder property damage deductible). (Custom SOF ¶¶ 22, 23.) This
part of the insurance claim is not at issue here.

                                                4
expressed as the division of a numerator by a denominator. The numerator is described by all

words in the first sentence before “divided by;” the denominator is “the number of working days,

in that period.” (Id. ¶¶ 17, 30, 32, 34.)

       For the ADV numerator, Amerisure chose $21,590,000.00, a figure listed as Custom’s

total estimated “Business Income Value” for the twelve months ending December 31, 2015.

(Id. ¶¶ 33, 36.) This figure was recorded on a 2015 worksheet that Custom filled out as part of

its application to renew insurance for the following year (i.e., the policy period at issue here).

(Id. ¶ 32.) At no point did Amerisure advise Custom that it would turn to the estimated Business

Income Value to calculate deductibles for a 2016 insurance claim. (Id. ¶ 43.)

       For the ADV denominator, Amerisure figured “the number of working days, in that

period” as the number of weekdays in 2016 (260 days) minus federal holidays, for a total of 251

“working days.” (Id. ¶ 34.) Amerisure found that it was “reasonable to believe” Custom would

operate this many days in 2016. (Id.)

       Dividing the numerator ($21,590,000.00) by the denominator (251 working days),

Amerisure calculated an ADV of $86,015.94. (Id. ¶ 30.) Amerisure rounded this ADV to the

nearest dollar ($86,016.00) and multiplied it by three as specified in the Policy’s extruder extra

expense deductible to reach a final deductible of $258,048.00. (Id. ¶ 31.) Because the

deductible as calculated by Amerisure exceeded Custom’s $211,534.00 claim for extra expenses,

Amerisure denied payment. (Id. ¶ 27.)

       When the Press 4 breakdown occurred, Custom was current on its premium payments.

(Id. ¶ 11.) Because Custom was able to keep up with its orders by shifting production during the

extruder malfunction, Custom did not lose any income from the equipment failure, even as it

incurred extra expenses to reallocate operations. (Id. ¶ 28.) Custom’s extruders operated for a



                                                  5
total of 300 days in 2016; Press 4 alone operated for 262 days in 2016. (Id. ¶ 42;

Amerisure SOF ¶ 75.)

                                   STANDARD OF REVIEW

       Summary judgment is proper only when “there is no genuine issue as to any material fact

and the moving party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

genuine issue for trial exists when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

106 S. Ct. 2505, 2510 (1986). This standard places the initial burden on the moving party to

identify “those portions of the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, which it believes demonstrate the absence of a

genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323,

106 S. Ct. 2548, 2553 (1986) (internal quotations omitted). Once the moving party meets this

burden of production, the nonmoving party “may not rest upon the mere allegations or denials of

the adverse party’s pleading” but rather “must set forth specific facts showing that there is a

genuine issue [of material fact] for trial.” Fed. R. Civ. P. 56(e). In deciding whether summary

judgment is appropriate, we must accept the nonmoving party’s evidence as true, and draw all

reasonable inferences in that party’s favor. See Anderson, 477 U.S. at 255, 106 S. Ct. at 2513.

“On cross-motions for summary judgment, the Court assesses whether each movant has satisfied

the requirements of Rule 56.” Portalatin v. Blatt, Hasenmiller, Leibsker & Moore, LLC,

125 F. Supp. 3d 810, 813 (N.D. Ill. 2015). As with any summary judgment motion, we consider

cross-motions for summary judgment “construing all facts, and drawing all reasonable inferences

from those facts, in favor of the non-moving party.” Laskin v. Siegel, 728 F.3d 731, 734

(7th Cir. 2013) (citing Wis. Cent., Ltd. v. Shannon, 539 F.3d 751, 756 (7th Cir. 2008)).



                                                  6
                                            ANALYSIS

       The parties dispute whether Custom’s claim for extra expenses exceeded the applicable

deductible under the Policy. Custom advances two theories by which it owes no deductible for

extra expenses, thus entitling it to full reimbursement for its $211,534.00 extra expense claim.

Amerisure by contrast argues that its ADV calculation was proper, and that the deductible

entitles Custom to no reimbursement. Their arguments require us to interpret the Policy.

Depending on that interpretation, the parties also dispute what numbers apply to the ADV

calculation to generate the deductible—and thus to determine damages, if any—in this case.

I.     INTERPRETATION OF THE POLICY

       The parties agree that Illinois law governs this dispute. (Custom’s Mem. of Law in Supp.

of Mot. for Summ. J. (“Mem.”) (Dkt. No. 16–1) at 7 n.2; Amerisure’s Resp. (“Resp.”)

(Dkt. No. 22) at 2 n.1.) “Under Illinois law, the interpretation of an insurance policy is a

question of law that is properly decided by way of summary judgment.” Nationwide Ins.

Co. v. Cent. Laborers’ Pension Fund, 704 F.3d 522, 525 (7th Cir. 2013) (quoting BASF

AG v. Great Am. Assur. Co., 522 F.3d 813, 818–19 (7th Cir. 2008)); accord Rich v. Principal

Life Ins. Co., 226 Ill. 2d 359, 371, 875 N.E.2d 1082, 1089 (Ill. 2007); Crum & Forster Managers

Corp. v. Resolution Tr. Corp., 156 Ill. 2d 384, 391, 620 N.E.2d 1073, 1077 (Ill. 1993). As the

Illinois Supreme Court has stated:

       A court’s primary objective in construing the language of an insurance policy is to
       ascertain and give effect to the intentions of the parties as expressed by the language of
       the policy. Like any contract, an insurance policy is to be construed as a whole, giving
       effect to every provision, if possible, because it must be assumed that every provision
       was intended to serve a purpose.

Valley Forge Ins. Co. v. Swiderski Elecs., Inc., 223 Ill. 2d 352, 362, 860 N.E.2d 307, 314

(Ill. 2006) (citations omitted); see also Rich, 226 Ill. 2d at 371, 875 N.E.2d at 1090 (“All the

provisions of the insurance contract, rather than an isolated part, should be read together to
                                                  7
interpret it and to determine whether an ambiguity exists.” (quotation omitted));

Weiss v. Bituminous Cas. Corp., 59 Ill. 2d 165, 171, 319 N.E.2d 491, 495 (Ill. 1974). In doing

so, the Court must consider “the type of insurance for which the parties have contracted, the risks

undertaken and purchased, the subject matter that is insured and the purposes of the entire

contract.” Crum & Forster, 156 Ill. 2d at 391, 620 N.E.2d at 1078 (citing Outboard Marine

Corp. v. Liberty Mut. Ins. Co., 154 Ill. 2d at 108, 115, 607 N.E.2d 1204, 1212 (Ill. 1992)).

        “If the words used in the policy, given their plain and ordinary meaning, are

unambiguous, they must be applied as written.” Valley Forge, 223 Ill. 2d at 363,

860 N.E.2d at 314. While the Court must strictly construe an ambiguous insurance contract

against the drafter, Nicor, Inc. v. Associated Elec. & Gas Ins. Servs. Ltd., 223 Ill. 2d 407, 417,

860 N.E.2d 280, 286 (Ill. 2006), we “will not search for ambiguity where there is none.” Valley

Forge, 223 Ill. 2d at 363, 860 N.E.2d at 314 (citing Crum & Forster, 156 Ill. 2d at 391,

620 N.E.2d at 1078). “Words are ambiguous if they are reasonably susceptible to more than one

interpretation, not simply if the parties can suggest creative possibilities for their meaning.” Id.

(citations omitted).

   A.       “Income . . . that Would Have Been Earned”

        Custom first argues that since it did not lose income from its extruder breakdown (by

shifting production to fill all orders), the ADV numerator is zero, making the extra expense

deductible zero as well. (Mem. at 8.) Custom’s argument relies on the first sentence of the ADV

definition, which defines the ADV numerator. (Id.) That sentence reads in relevant part,

“Average Daily Value (ADV) means the loss of income for all locations, affected by the

‘Equipment Breakdown,’ that would have been earned had no ‘Equipment Breakdown’ occurred

during the interruption of business . . . .” (Custom SOF ¶ 17.) Custom contends that the ADV

numerator requires that Custom first suffer a “loss of income” to trigger the ADV formula at all.
                                                  8
(Mem. at 8.) Without a “loss of income,” Custom argues that the ADV numerator is zero,

negating any extra expense deductible through division and multiplication by zero. (Id.) Custom

further argues that calculating ADV without reference to some “loss” would render that word as

used in the ADV definition meaningless, contrary to principles of contract interpretation that

seek to give meaning to every word and provision. (Id.)

       Amerisure, by contrast, contends that Custom reads the first part of the ADV definition

out of context. (Resp. at 4.) Amerisure argues that the proper way to calculate ADV is to

reference the example provided in the ADV definition. (Id. at 3.) The example applies the ADV

formula to a simple hypothetical: a business interrupted partially or completely for 10 days.

(Custom SOF ¶ 17.) The example continues, “If there had been no ‘Equipment Breakdown’, the

total location income for those 10 days would have been $5,000.” (Id.) The example then

divides $5,000 by 10 days to reach an ADV of $500. (Id.; Policy at PageID #:64.) Amerisure

argues that the proper value for the ADV numerator, per the example in the definition, is the total

income the affected location would have made had operations continued normally.

(Resp. at 3–4.) Amerisure urges that this interpretation is consonant with the first sentence of the

ADV definition that refers to income “that would have been earned” had no malfunction

occurred, and that Custom likewise erases these words from the ADV provision. (Id. at 4;

Custom SOF ¶ 17.) Citing contract interpretation principles that specific provisions control over

general provisions, Amerisure argues that the example is the “specific” provision that should

guide our decision over the more “general” ADV definition. (Resp. at 4–5.)

       Custom’s argument that the ADV numerator refers to a “loss,” while appealing in

isolation, makes little sense in the context of either the full sentence upon which Custom relies or

the full ADV definition. See Rich, 226 Ill. 2d at 371, 875 N.E.2d at 1090; Weiss,

59 Ill. 2d at 171, 319 N.E.2d at 495. The first sentence of the ADV definition defies grammar
                                                 9
and logic if the word “loss” is read to form a vital part of the ADV numerator. Reduced to its

operative relevant phrases, the ADV definition’s first sentence reads: “Average Daily Value

(ADV) means the loss of income . . . that would have been earned had no ‘Equipment

Breakdown’ occurred.” (Custom SOF ¶ 17.) We do not know how either a “loss” or a “loss of

income” could be “earned” as that word is used in normal construction, nor why an insured

would suffer any “loss” or “loss of income” at all “had no ‘Equipment Breakdown’ occurred.”

Custom’s attempts to harmonize this discord are unconvincing. Custom argues that only if it

incurs lost income does the “question to be answered” become “what ‘would have been’ earned

had no equipment breakdown occurred.” (Custom’s Reply (Dkt. No. 23) at 2.) But if there is no

lost income, Custom argues that there is “clearly no ‘loss of income . . . that would have been

earned,’” resulting in an ADV numerator of zero. (Id.) Custom’s distinction does little to clarify

the language, instead merely underscoring that the phrase “loss of income” does not sit

comfortably with the phrase “would have been earned.” While use of the word “loss” is

confusing in the first sentence of the ADV definition, we are not bound to adopt “strained or

unreasonable” interpretations that would fail to effectuate the parties’ agreement when read as a

whole. JG Indus., Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 218 Ill. App. 3d 1061, 1066,

578 N.E.2d 1259, 1261 (1st Dist. 1991); see Temme v. Bemis Co., 622 F.3d 730, 736

(7th Cir. 2010) (reading the full contract “clarifies the ambiguity caused by reading” the

ambiguous provision “on its own”).

       We thus turn to the example included in the full ADV definition for guidance on the

meaning of the ADV numerator. Rearranged slightly, the example articulates the ADV

numerator as what the “total location income” “would have been” “[i]f there had been no

‘Equipment Breakdown.’” (Custom SOF ¶ 17.) The example makes no reference to an amount

of “loss” to form the ADV numerator. The example’s phrasing appears to match the ADV
                                                10
definition’s first sentence for income “that would have been earned had no ‘Equipment

Breakdown’ occurred,” (Custom SOF ¶¶ 16, 17), and thus gives meaning to the ADV definition

read as a whole. See Minnesota Life Ins. Co. v. Kagan, 724 F.3d 843, 849 (7th Cir. 2013)

(“[B]ecause words derive their meaning from the context in which they are used, a contract must

be construed as a whole, viewing each part in light of the others.” (quoting Gallagher v. Lenart,

226 Ill. 2d 208, 233, 874 N.E.2d 43, 58 (Ill. 2007))). Taking the definition’s terms together, the

“total location income” “[i]f there had been no ‘Equipment Breakdown’” is the right value to use

as the ADV numerator under the Policy. (See Custom SOF ¶ 17.) 7

       Custom argues that the ADV example should be construed as merely one hypothetical

scenario that does not bear on the ADV definition as articulated in the definition’s first sentence.

(Custom’s Reply at 5.) At the outset, we observe that the example’s placement within the ADV

entry in the Policy’s “Definitions” section lends the example some weight as forming part of the

overall ADV definition. (Policy at PageID #:64.) See, e.g., Avila v. CitiMortgage, Inc.,

801 F.3d 777, 785 (7th Cir. 2015) (giving effect to term in insurance policy “Definitions”

section). In addition, although the specific numbers employed in the example would change with




7
  This is not to say that the word “loss” in the first sentence is meaningless. Although we find
the term “loss” extraneous to the ADV calculation, the ADV definition appears to contemplate
that the insured suffered a “loss” of some sort. Custom stresses that it suffered no lost income,
(Custom SOF ¶ 19), but Custom clearly spent money it would not have otherwise and now seeks
reimbursement for that money through its insurance claim and this suit. (See Policy at
PageID #:96 (defining “Extra Expenses” as costs that the insured “would not have incurred if
there had been no direct physical loss or damage to property”).) It is not unheard of to include
expenses incurred within the definition of “loss.” See, e.g., 18 U.S.C. § 2259(b)(3) (restitution
statute defining the term “full amount of the victim’s losses” as including “any costs incurred by
the victim”); Rising-Moore v. Red Roof Inns, Inc., 435 F.3d 813, 815 (7th Cir. 2006) (including
within “future losses” both “income foregone” and “expenses incurred”). Custom’s claim can be
considered a “loss” of this kind. And as Custom argues, if there is a “loss,” “then the question to
be answered [in calculating ADV] is what ‘would have been’ earned had no equipment
breakdown occurred.” (Custom’s Reply at 2.) We agree.

                                                 11
each claim, the ADV calculation would remain constant. The example’s simplified figures and

multiplier are a for-instance, but the ADV calculation would operate the same way with any set

of numbers matching the appropriate definitions.

        We therefore find that the ADV numerator is unambiguous when the Policy is viewed as

a whole, and it requires a value representing the “total location income” that “would have been

earned had no ‘Equipment Breakdown’ occurred” during the period of the breakdown. That is,

the numerator requires income that the location affected by the breakdown would have been

expected to make if all equipment had been running normally over the relevant period of days.

In construing this phrase, we deny that portion of Custom’s motion for summary judgment that

would require a “loss” to trigger the ADV formula.

   B.       “Business Income and Extra Expense”

        Second, Custom asserts that the deductible at issue, described in the Policy as a “Business

Income and Extra Expense” deductible, applies only when both of those items are claimed.

(Mem. at 12.) Since Custom incurred only extra expenses, Custom argues the deductible

provision does not apply to its insurance claim. (Id.) In addition, Custom acknowledges that

another portion of the Policy, in the ADV definition, refers to a “Business Income or Extra

Expense dollar deductible,” and as such the alternating use of “and” and “or” makes the

deductible provision ambiguous, requiring us to strictly construe the Policy against Amerisure.

(Id. at 12–13.)

        We “will not search for ambiguity where there is none.” Valley Forge, 223 Ill. 2d at 363,

860 N.E.2d at 314. On its own, the word “and” may present ambiguity as either a conjunctive

(“only both P and Q”) or as an inclusive disjunctive (“P or else Q or else both”). E. Allan

Farnsworth, Farnsworth on Contracts §7.8 (3d Ed., 2018–3 Cum. Supp. 2003). Similarly, the

word “or” may be ambiguous as either an exclusive disjunctive (“P or else Q but not both”) or as
                                                12
an inclusive disjunctive (“P or else Q or else both”). Id. Although “and” and “or” “ordinarily

are not commutual terms” and “should not be considered interchangeable absent strong

supporting reasons,” Manor Healthcare Corp. v. Soiltest, Inc., 192 Ill. App. 3d 934, 941,

549 N.E.2d 719, 725 (1st Dist. 1989), the Policy does precisely that, using “and” in one place

and “or” in another to conjoin the same terms. This alternating usage suggests that both

conjunctions share the meaning they have in common as an inclusive disjunctive: in other words,

“Business Income or else Extra Expenses or else both.” See Chi. Land Clearance

Comm’n v. Jones, 13 Ill. App. 2d 554, 559, 142 N.E.2d 800, 803 (1st Dist. 1957) (“[I]n order to

effectuate the intention of the parties to a contract, where the intention is evident, the word ‘and’

may be construed to mean ‘or.’”). As such, a claim only for extra expenses and not for business

income will still trigger the deductible provision for “Business Income and Extra Expenses”

under the Policy. Thus, Custom is not relieved from owing a deductible simply because it has

made a claim only for one and not the other.

       Our finding that Custom owes some non-zero deductible for its extra expense claim is

likewise compatible with the purposes underlying deductibles. “Through deductibles or

self-insured retentions, a policy holder may elect to absorb part of the risk for any covered loss in

exchange for reduced premiums.” Nicor, 223 Ill. 2d at 436, 860 N.E.2d at 296; see also Basler

Turbo Conversions LLC v. HCC Ins. Co., 601 F. Supp. 2d 1082, 1091 (E.D. Wis. 2009) (“One

function of a deductible is to require the insured to share in the risk of loss, and thereby provide

an incentive to fulfill his duty to protect and adequately maintain the insured property.”) Custom

bargained for Amerisure to reimburse lost income or extra expenses from a malfunctioning

extruder only after Custom absorbed three days’ worth of the cost of the breakdown. Custom is

bound by its contract to maintain that bargain. See Progressive Universal Ins. Co. of

Ill. v. Liberty Mut. Fire Ins. Co., 215 Ill. 2d 121, 135, 828 N.E.2d 1175, 1183 (Ill. 2005), as
                                                 13
modified on denial of reh’g (June 9, 2005) (if insured can escape provisions of insurance

contract, “[t]he insurance company would be denied the benefit of its bargain, and the insured

would receive a windfall . . . .”). We thus deny this portion of Custom’s motion for summary

judgment.

   C.       “All Locations, Affected by the ‘Equipment Breakdown’”

        Another aspect of the ADV numerator requires interpretation. The ADV definition states

that the ADV numerator applies to “all locations, affected by the ‘Equipment Breakdown.’”

(Custom SOF ¶ 17.) The ADV definition further specifies, “the ADV applies to all locations

included in the valuation of the loss.” (Id.) The parties dispute what “locations” this covers.

Custom maintains that the only location affected by Press 4’s breakdown was the building in

which Press 4 was located: 620 Division Street, South Elgin, Illinois. (Mem. at 13–14.)

Amerisure, however, construes “all locations” to cover Custom’s entire business, and it applied

this understanding to its original deductible calculation by using $21,590,000.00 as the ADV

numerator, a figure representing Custom’s total projected business earnings for all operations in

2015. (Resp. at 6.) Amerisure rests its expansive interpretation of “all locations” on (1) a

statement from Custom’s Controller that all of Custom’s income would have been affected had

Custom not been able to shift production after the extruder breakdown, and (2) the fact that

Custom does not account for its income on a building-by-building basis. (Id.) The practical

import of this dispute, of course, is in the size of the deductible: if the ADV numerator includes

income for all of Custom’s properties, the resulting deductible would be considerably larger than

if the numerator counted only the income attributable to a single building.

        We need only look to the language of the Policy, rather than to extrinsic evidence of

Custom’s accounting practices or its Controller’s statements, to determine the meaning of “all

locations.” See Valley Forge, 223 Ill. 2d at 363, 860 N.E.2d at 314 (construing an insurance
                                                14
policy either as written if unambiguous or else strictly construing against insurer if ambiguous).

The words “all locations” do not stand alone in the ADV definition; they are modified in one

place by the phrase “affected by the ‘Equipment Breakdown,’” and in another place by the

phrase “included in the valuation of the loss.” (Custom SOF ¶ 17.) We think the more natural

reading of these provisions would apply only to the building that suffered the damage, rather

than to all of the insured’s covered properties, damaged or not. See Weiss, 59 Ill. 2d at 171,

319 N.E.2d at 495 (declining to extend term “site of operations” in an insurance policy to include

not just the insured’s property, but also “the entire route to a distant destination and the

destination itself”).

        But our analysis is not limited to these provisions alone. “An insurance contract must . . .

be interpreted from an examination of the complete document and not an isolated part.” Zurich

Ins. Co. v. Raymark Indus., Inc., 118 Ill. 2d 23, 50, 514 N.E.2d 150, 162 (Ill. 1987). Other

portions of the Policy, which describe individual Custom buildings as separately insured entities,

confirm our reading. The Policy includes a detailed “Scheduled Locations Endorsement” that

specifies, “coverage provided by the Commercial Output Program coverages [i.e., the Policy]

applies only to the ‘covered locations’ described on the Location Schedule.” (Policy at

PageID #:54.) The Policy’s “Definitions” entry for “[c]overed locations” stipulates that where

the Policy includes a Scheduled Locations Endorsement, “‘covered location’ means a location

that is described on the Location Schedule.” (Id. at PageID #:65.) The “Location Schedule” in

turn enumerates each building in Custom’s holdings as a different “Covered Location,”

(id. at PageID #:24–35), including the building at issue in this litigation, 620 Division Street,

South Elgin, Illinois, (id. at PageID #:31). Indeed, the Policy identifies 620 Division Street as a

standalone “Covered Location” in two separate provisions, listing a building and business

income coverage limit for that specific property. (Id. at PageID #:31, 117.) The granular fashion
                                                  15
in which the Policy treats each of Custom’s properties leads us to conclude that the ADV

definition’s reference to “all locations, affected by the ‘Equipment Breakdown,’”

(Custom SOF ¶ 17), refers only to the specific building in which the machinery malfunction took

place. See Outboard Marine, 154 Ill. 2d at 108, 607 N.E.2d at 1212 (admonishing courts to

construe insurance contracts as a whole).

        According to the undisputed facts, only Press 4 at 620 Division Street suffered a

breakdown; all other Custom properties continued to operate normally. (Custom SOF ¶¶ 38, 39.)

Therefore, only the income of the Press 4 extruder at 620 Division Street should be used in

calculating ADV under this claim. This portion of Custom’s summary judgment motion is

granted, and the corresponding portion of Amerisure’s cross-motion is likewise denied.

   D.       “Divided by the Number of Working Days, in that Period”

        The foregoing has exclusively concerned how to calculate the ADV numerator.

However, the parties also dispute the meaning of the ADV denominator. The ADV definition

states that the numerator will be “divided by the number of working days, in that period” of the

equipment breakdown. (Custom SOF ¶ 17.) In its initial deductible calculation, Amerisure used

251 days as the denominator, reasoning that the period of working days in 2016 would equal the

number of weekdays minus federal holidays. (Custom SOF ¶ 34.) Custom contends that the

denominator should be 300 days to reflect its actual operating days in 2016. (Mem. at 13.)

Amerisure objects to Custom’s proposed number, insisting that 300 days is the number that all of

Custom’s extruders operated in 2016, whereas Press 4 operated for only 262 days in 2016.

(Resp. at 9–10; Amerisure SOF ¶ 75.) All of these arguments assume that the ADV numerator

would be some value representing annual income, thus producing an average of annual income

over “working days” in a year.



                                                16
       First, there is a question as to whether “working days” refers only to the operations of the

extruder at issue—Press 4—or whether it refers to operating days for the entire business.

Amerisure argues that if the ADV numerator is limited only to the single extruder that

malfunctioned, the ADV denominator should likewise refer only to the working days for that

extruder. (Resp. at 9.) Custom maintains that the Policy does not require this result, and that its

figure for Custom’s 2016 operations for all extruders is more appropriate. (Custom’s Reply

at 9.) Amerisure has the better of this argument. We have already determined that the ADV

numerator is limited only to income attributable to Press 4, the “location[] affected by the

‘Equipment Breakdown.’” (See Custom SOF ¶ 17.) We see no reason why the denominator

would not also be limited to this same “location.”

       However, even if we limit the ADV denominator to Press 4 alone, the term “working

days” as used in the Policy is reasonably susceptible to two interpretations. On one hand,

“working days” could mean “days actually worked.” See Murray v. L.S.P. Wholesaler Florists

Co., No. 96 C 424, 1996 WL 495556, at *2 (N.D. Ill. Aug. 28, 1996) (finding business that

operates Monday through Saturday has six “working days” per week, “[t]he number of days a

business conducts its normal operations”). On the other hand, because the ADV definition

contemplates a scenario in which there has been an equipment breakdown, the formula asks the

insurer to reckon the “working days” the business would have had with no breakdown.

Amerisure’s method of calculating weekdays minus holidays, even if the result does not reflect

the days Custom actually operated, is not an unreasonable conjecture for “working days” in the

abstract and given the necessity of imagining what days a fully functioning Press 4 would have

worked. Cf. 29 C.F.R. § 1903.22 (federal regulation defining “Working days” as “Mondays

through Fridays, but shall not include Saturdays, Sundays, or Federal holidays”).



                                                17
          Construing an ambiguous insurance policy provision strictly against the insurer, as we

must, Nicor, 223 Ill. 2d at 417, 860 N.E.2d at 286, the best interpretation for “working days”

here is “the number of days the affected location conducts its normal operations.” See Murray,

1996 WL 495556, at *2. Custom clearly operates more than the days Amerisure assumed to be

its “working days.” Custom as a whole operated for 300 days in 2016. (Custom SOF ¶ 42.)

Based on undisputed documents in the record, we calculate that Press 4 operated for 301 days in

2015, when it was operating normally. (Dkt. No. 16–3 at 20–31 (tallying Press 4’s actual daily

operations for each month in 2015).) However, when it experienced a breakdown, Press 4

operated for 262 days in 2016, less than it likely would have operated had no breakdown

occurred. (Amerisure SOF ¶ 75.) As we found in interpreting the ADV numerator, the ADV as

defined in this contract aims to describe the value that would have been gained from a particular

piece of machinery under normal conditions. In this case, using “the number of days Press 4

conducts its normal operations” as the ADV denominator thus comports with the purpose of the

ADV definition and with Custom’s actual business practice. This reading of “working days”

also sits more naturally with the ADV example, which uses 10 days as the ADV denominator for

a business interrupted partially or completely for 10 days. (Custom SOF ¶ 17.)

          In sum, we construe “working days” in the ADV denominator as the number of days that

Press 4 would have worked if it had been operating normally. This portion of Custom’s motion

for summary judgment is granted, and the corresponding portion of Amerisure’s cross-motion is

denied.

                                   *              *              *

          To recap our construction of the extra expense deductible in the Policy, the ADV formula

requires a figure representing the total income generated by 620 Division Street (housing Press

4) had Press 4 continued operating normally during the period of the breakdown, divided by the
                                                 18
actual number of days Press 4 would have operated in that period. The resulting ADV figure

must then be multiplied by three to determine the extruder extra expense deductible. (See

Custom SOF ¶¶ 16, 17.) However, we cannot assign a specific number to either the ADV

numerator or the denominator on the record before us because the facts are disputed.

II.    CALCULATING THE DEDUCTIBLE

       The parties have proposed various figures for the ADV formula numerator. Amerisure

used $21,590,00.00 in its initial deductible calculation, a figure derived from a total projected

“Business Income Value” (“BIV”) for 2015 that Custom listed on its 2015 insurance renewal

paperwork. (Id. ¶¶ 32, 33, 36.) Amerisure never informed Custom that this BIV would be used

to calculate Custom’s deductible. (Id. ¶ 43; Mem. at 11.) As already discussed, Amerisure used

a figure that accounted for income from all of Custom’s holdings, rather than limiting the figure

to 620 Division Street’s income as the ADV numerator requires.

       Custom simultaneously assails Amerisure’s use of the BIV and uses that same number to

propose an alternative deductible calculation. Custom first attacks Amerisure’s assertion that the

BIV forms the ADV numerator, arguing that Amerisure never advised Custom the BIV would be

used in deductible determinations and that Amerisure “simply plucked [the BIV] from the 2015

Worksheet and inserted [it] into the formula without any rhyme, reason, or connection to the

loss.” (Mem. at 10, 11.) However, in arguing that the ADV numerator should be limited to

Press 4’s income alone, Custom reaches an alternative ADV numerator of $7,124,700.00 by

multiplying the 2015 BIV by 33 percent (on the logic that Press 4 produced 33 percent of

Custom’s total aluminum output in 2015). (Custom SOF ¶ 40; Mem. at 13–14.) Amerisure

vigorously objects to Custom’s alternative number because Custom does not account for

earnings on a building-by-building basis. (Amerisure SOF ¶ 40 (responding to



                                                 19
Custom SOF ¶ 40); Resp. at 9.) Neither party disputes that the BIV figure is merely an estimate

of Custom’s 2015 net value. (See Custom SOF ¶ 33.)

       Determining a final number for the ADV numerator (and denominator, for that matter)

will amount to the calculation of damages in this case, because Amerisure would be liable to

reimburse Custom for any amount of its $211,534.00 extra expense claim in excess of the

ultimate deductible. (Id. ¶¶ 13, 25, 26.) Although the measure of damages will not be lost

profits per se, the ADV formula essentially asks the parties to determine the lost income from a

piece of broken machinery. Thus, the rules to determine lost profits damages apply to this case.

In finding lost profits, “mathematical precision” is not required, but damages must be proven “to

a reasonable degree of certainty.” TAS Distrib. Co. v. Cummins Engine Co.,

491 F.3d 625, 632–33 (7th Cir. 2007) (plaintiff claiming lost profits in Illinois must “establish a

reasonable basis for computation of . . . damages” with definite or tangible proof “to a reasonable

degree of certainty” (quotations omitted)); Cont’l Sand & Gravel, Inc. v. K & K Sand & Gravel,

Inc., 755 F.2d 87, 92 (7th Cir. 1985) (lost profits damages “must be proven with reasonable

certainty,” and “exact precision is not required” so long as the evidence “provides a reasonable

basis for assessing damages”); Restatement (Second) of Contracts § 352 cmt. a (1981)

(“Damages need not be calculable with mathematical accuracy and are often at best

approximate.”) In addition, the “long-standing rule in Illinois is that lost profits may be a

measure of damages where a business is interrupted, but the business must have been established

prior to the interruption so that the evidence of lost profits is not speculative.” Drs. Sellke &

Conlon, Ltd. v. Twin Oaks Realty, Inc., 143 Ill. App. 3d 168, 174, 491 N.E.2d 912, 917

(2d Dist. 1986). The party claiming damages bears the burden of establishing the amount with

reasonable certainty. TAS Distrib. Co., 491 F.3d at 632.



                                                 20
       The ADV numerator, as interpreted, requires an estimate of the income that would have

been produced had Press 4 continued operating normally during the breakdown period.

However, the numbers the parties propose in their summary judgment motions are insufficient to

determine “to a reasonable degree of certainty” what that income would have been. See id. Both

parties base their numerator calculations on the 2015 BIV, an estimate of the net business value

Custom anticipated (as of fall 2015) it would obtain by the end of that year. But this figure does

not provide enough evidence from which to form a “reasonable basis” for the income Custom

would have made at 620 Division Street in 2016, the year of the breakdown, had Press 4 kept

running. Id. And Custom’s calculation that Press 4 produced one-third of Custom’s aluminum

output in 2015 is inapposite because, as revealed in discovery, Custom had four extruders

operating in 2015, but added a fifth in 2016, (Schuman Dep. at 20), making it unlikely that Press

4’s 2016 output (assuming normal operation) would amount to one-third of Custom’s total.

       The ADV provision as written calls for an estimate supposing hypothetical conditions.

We do not believe that the undisputed numbers before us capture with “reasonable certainty” an

estimate of 620 Division Street’s income during the time that Press 4 was broken down. 8 TAS

Distrib. Co., 491 F.3d at 632; Cont’l Sand & Gravel, 755 F.2d at 92. We thus cannot arrive at a

figure for the ADV numerator on the parties’ present motions.




8
  Although Amerisure contends that finding an income measure for 620 Division Street is
improper because “Custom does not account for, track, or allocate its income based on extruder
or building,” (Resp. at 9), what matters is not how Custom accounts for income but what the
Policy commands. It will be left to a jury to decide, based on the parties’ evidence and, if
necessary, expert testimony, what that income estimate for 620 Division Street during the
breakdown period was most likely to be. See, e.g., Schatz v. Abbott Labs., Inc.,
51 Ill. 2d 143, 148, 281 N.E.2d 323, 326 (Ill. 1972) (setting damages for interrupted theater
business based on reasonable evidence of past profits and operating costs); Rhodes v. Sigler,
44 Ill. App. 3d 375, 380, 357 N.E.2d 846, 850 (3d Dist. 1976) (affirming award of business
interruption damages to farmer after evidence sufficiently established basis).

                                                21
       As for the ADV denominator, we have already rejected Amerisure’s argument that the

“number of working days, in that period” be limited to weekdays in 2016 minus holidays.

However, Custom’s proposed alternative counts the days that all of Custom’s operations ran

in 2016. (Custom SOF ¶ 42.) Although we have figures from one year, 2015, for how many

days Press 4 would run if operating normally (301 days), this single data point does not provide

a reasonable estimate for Press 4’s projected working days in 2016. More information is

required to determine how many days Press 4 typically runs over a period of years or some

evidence that the 2015 figures in the record are typical of Press 4’s productivity overall. See

Schatz, 51 Ill. 2d at 148, 281 N.E.2d at 326 (finding reasonable a measure of damages that

included gross receipts for period of nine years). We do not have this evidence before us. We

thus cannot determine the ADV denominator on the undisputed record. 9

       We will not decide disputed facts at this stage. See Anderson, 477 U.S. at 248,

106 S. Ct. at 2510 (“[D]isputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.”). We therefore deny both

parties’ summary judgment motions insofar as they ask this Court to determine the precise

numbers that should be used for the ADV numerator and denominator, and thus the extruder

extra expense deductible. 10




9
  Both parties’ arguments assume to some degree that ADV would best be determined by
dividing annual income by the number of working days in that year. (Mem. at 13; Resp. at 3.)
While the ultimate figure might come to the same average, we point out that the ADV
calculation calls for both numerator and denominator to be limited to the period of the equipment
breakdown, rather than to the entire year. (See Custom SOF ¶ 17 (ADV definition calling for
income that would have been earned “during the interruption of business” and for the number of
working days “in that period”).)
10
  Because we do not reach the amount of damages, we also do not reach Custom’s argument for
an award of pre- and post-judgment interest and costs. (Mem. at 14; Custom’s Reply at 10 n.4.)

                                                22
                                         CONCLUSION

       For the foregoing reasons, we find as a matter of law that the Policy’s Average Daily

Value in this case requires the total income that would have been generated by 620 Division

Street during the period of Press 4’s breakdown had it continued operating normally, divided by

the actual number of days Press 4 would have operated in that period. The resulting ADV must

then be multiplied by three to determine the extruder extra expense deductible. Summary

judgment is thus granted as to the portion of Custom’s motion that advocated this interpretation.

Custom’s summary judgment motion is denied in part because there is a genuine dispute of

material fact as to the numbers to be used in the deductible calculation on the current record.

Specific numbers for the ADV numerator and denominator need to be decided at trial. 11 Because

we find that Amerisure’s deductible calculation improperly interprets the Policy, we deny

Amerisure’s cross-motion for summary judgment. It is so ordered.




                                                     ___________________________________
                                                     Honorable Marvin E. Aspen
                                                     United States District Judge


Dated: November 14, 2018
       Chicago, Illinois




11
  As significant legal questions are now decided, and the issues narrowed, this might be an
opportune time for the parties to renew settlement discussions.
                                                23
